Name: 73/419/EEC: Commission Decision of 31 October 1973 setting up an Advisory Committee on Poultrymeat
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-12-24

 Avis juridique important|31973D041973/419/EEC: Commission Decision of 31 October 1973 setting up an Advisory Committee on Poultrymeat Official Journal L 355 , 24/12/1973 P. 0034 - 0036 Greek special edition: Chapter 03 Volume 10 P. 0068 Spanish special edition: Chapter 03 Volume 7 P. 0110 Portuguese special edition Chapter 03 Volume 7 P. 0110 ++++ ( 1 ) OJ N 72 , 8 . 8 . 1962 , PP . 2030 TO 2032/62 . ( 2 ) OJ N L 121 , 4 . 6 . 1970 , PP . 26 AND 27 . COMMISSION DECISION OF 31 OCTOBER 1973 SETTING UP AN ADVISORY COMMITTEE ON POULTRYMEAT ( 73/419/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS , UNDER POINT V OF ITS FINAL RESOLUTION , THE AGRICULTURAL CONFERENCE OF MEMBER STATES , WHICH MET AT STRESA FROM 3 TO 12 JULY 1958 , NOTED " THE INTENTION EXPRESSED BY THE COMMISSION OF MAINTAINING CLOSE AND CONTINUOUS COOPERATION WITH TRADE AND WORKERS' ORGANIZATIONS IN PARTICULAR FOR THE PURPOSE OF CARRYING OUT THE TASKS PROVIDED FOR IN THIS RESOLUTION " ; WHEREAS IN ITS OPINION OF 6 MAY 1960 THE ECONOMIC AND SOCIAL COMMITTEE REQUESTED THE COMMISSION " TO SET UP ADVISORY COMMITTEES FOR THE PURPOSE OF INVOLVING AT COMMUNITY LEVEL IN THE WORKS OF THESE VARIOUS OFFICES AND FUNDS THE PRODUCERS' , TRADERS' AND WORKERS' ORGANIZATIONS CONCERNED , AND ALSO CONSUMERS' ; WHEREAS IT IS NECESSARY THAT THE COMMISSION OBTAIN THE VIEWS OF THE VARIOUS SECTIONS OF THE INDUSTRY AND OF CONSUMERS ON PROBLEMS ARISING FROM THE ESTABLISHMENT OF A COMMON ORGANIZATION OF THE MARKET IN POULTRYMEAT ; WHEREAS ALL SECTIONS OF THE INDUSTRY DIRECTLY AFFECTED BY THE INTRODUCTION OF SUCH COMMON ORGANIZATION OF THE MARKET , AND ALSO CONSUMERS , SHOULD HAVE THE POSSIBILITY OF PARTICIPATING IN THE FORMULATION OF OPINIONS REQUESTED BY THE COMMISSION ; WHEREAS THE VARIOUS REPRESENTATIVE BODIES IN THE AGRICULTURAL INDUSTRY AND CONSUMER ASSOCIATIONS IN THE MEMBER STATES HAVE FORMED ORGANIZATIONS AT COMMUNITY LEVEL ; WHEREAS AN ADVISORY COMMITTEE ON POULTRYMEAT AND EGGS WAS SET UP BY THE COMMISSION DECISION OF 18 JULY 1962 ( 1 ) , AS AMENDED BY THE DECISION OF 15 MAY 1970 ( 2 ) ; WHEREAS , HOWEVER , EXPERIENCE HAS SHOWN THAT THE PROBLEMS AFFECTING THESE TWO SECTORS ARE DIFFERENT IN NATURE , PARTICULARLY AS REGARDS THE REPRESENTATION OF THE VARIOUS INTERESTS CONCERNED ; WHEREAS THAT COMMITTEE SHOULD THEREFORE BE DIVIDED INTO TWO SEPARATE COMMITTEES , ONE FOR POULTRYMEAT AND ONE FOR EGGS ; WHEREAS THE ACCESSION OF NEW MEMBER STATES TO THE COMMUNITY SHOULD ALSO BE TAKEN INTO ACCOUNT ; WHEREAS BY ARTICLE 11 OF THE COMMISSION DECISION OF 31 OCTOBER 1973 SETTING UP AN ADVISORY COMMITTEE ON EGGS , THE COMMITTEE ON POULTRYMEAT AND EGGS WAS DISSOLVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE SHALL BE ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON POULTRYMEAT , HEREINAFTER CALLED THE " COMMITTEE " . 2 . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES OF THE FOLLOWING INTERESTS : FARMERS , COOPERATIVES , THE PROCESSING AND FOOD-MANUFACTURING INDUSTRIES , TRADERS IN AGRICULTURAL PRODUCE AND FOODSTUFFS , AGRICULTURAL WORKERS AND WORKERS IN THE PROCESSING AND FOOD MANUFACTURING INDUSTRIES , CONSUMERS . ARTICLE 2 1 . THE COMMITTEE MAY BE CONSULTED BY THE COMMISSION ON ANY PROBLEM CONCERNING THE OPERATION OF REGULATIONS ON THE COMMON ORGANIZATION OF THE MARKET IN POULTRYMEAT AND IN PARTICULAR ON MEASURES TO BE ADOPTED BY THE COMMISSION UNDER THOSE REGULATIONS . 2 . THE CHAIRMAN OF THE COMMITTEE MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE COMMITTEE ON ANY MATTER WITHIN THE LATTER'S COMPETENCE ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . HE SHALL DO SO , IN PARTICULAR , AT THE REQUEST OF ONE OF THE INTERESTS REPRESENTED . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF TWENTY-EIGHT MEMBERS 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : _ EIGHT TO REPRESENTATIVES OF POULTRY FARMERS ; _ SIX TO REPRESENTATIVES OF POULTRY-FARMING COOPERATIVES ; _ THREE TO REPRESENTATIVES OF THE POULTRY-SLAUGHTERING INDUSTRY ; _ THREE TO REPRESENTATIVES OF THE POULTRY TRADE ; _ FOUR TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND WORKERS IN THE PROCESSING AND FOOD MANUFACTURING INDUSTRIES ; _ FOUR TO CONSUMERS' REPRESENTATIVES . ARTICLE 4 1 . MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE TRADE , WORKERS' ORGANIZATIONS SET UP AT COMMUNITY LEVEL WHICH ARE MOST REPRESENTATIVE OF THE INTERESTS SPECIFIED IN ARTICLE 1 ( 2 ) AND WHOSE ACTIVITIES COME WITHIN THE SCOPE OF THE COMMON ORGANIZATION OF THE MARKET IN POULTRYMEAT ; CONSUMERS' REPRESENTATIVES SHALL BE APPOINTED ON PROPOSALS FROM THE CONSUMERS' ADVISORY COMMITTEE . THOSE BODIES SHALL FOR EACH SEAT TO BE FILLED PUT FORWARD THE NAMES OF TWO CANDIDATES OF DIFFERENT NATIONALITY . 2 . THE TERM OF OFFICE FOR MEMBERS OF THE COMMITTEE SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER EXPIRY OF THE THREE YEARS MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . A MEMBER'S TERM OF OFFICE MAY BE TERMINATED BEFORE EXPIRY OF THE THREE YEARS BY DEATH OR RESIGNATION . IT MAY ALSO BE TERMINATED WHERE THE BODY WHICH THE MEMBER REPRESENTS REQUESTS THAT HE BE REPLACED . A PERSON SHALL BE APPOINTED , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 , TO REPLACE SUCH MEMBER FOR THE REMAINDER OF THE TERM OF OFFICE . 3 . A LIST OF THE MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED BY THE COMMISSION , FOR INFORMATION PURPOSES , IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 5 THE COMMITTEE SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND TWO VICE-CHAIRMEN FOR A PERIOD OF THREE YEARS . THE COMMITTEE MAY , BY THE LIKE MAJORITY , ELECT FURTHER OFFICERS FROM AMONG THE OTHER MEMBERS . IN THAT CASE , THE OFFICERS OTHER THAN THE CHAIRMAN SHALL CONSIST AT MOST OF ONE REPRESENTATIVE OF EACH INTEREST REPRESENTED ON THE COMMITTEE . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 6 AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE COMMITTEE . HE MAY LIKEWISE ON SUCH REQUEST INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE DELIBERATIONS OF THE COMMITTEE . EXPERTS SHALL TAKE PART IN DISCUSSIONS ONLY OF THOSE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 7 THE COMMITTEE MAY SET UP WORKING GROUPS TO ASSIST IT IN CARRYING OUT ITS WORK . ARTICLE 8 1 . THE COMMITTEE SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT COMMISSION HEADQUARTERS . MEETINGS OF THE OFFICERS SHALL BE CONVENED BY THE CHAIRMAN BY ARRANGEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , ITS OFFICERS AND WORKING GROUPS . 3 . SECRETARIAT SERVICES FOR THE COMMITTEE , ITS OFFICERS AND WORKING GROUPS SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 9 THE COMMITTEE SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A REPORT FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN , THE COMMITTEE SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE REPORT . THE OUTCOME OF THE COMMITTEE'S DISCUSSIONS SHALL ON REQUEST BE COMMUNICATED BY THE COMMISSION TO THE COUNCIL AND TO THE MANAGEMENT COMMITTEES . ARTICLE 10 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE COMMITTEE SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR OF ITS WORKING GROUPS . IN SUCH CASES , ONLY COMMITTEE MEMBERS AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT MEETINGS . ARTICLE 11 THIS DECISION SHALL ENTER INTO FORCE ON 31 OCTOBER 1973 . DONE AT BRUSSELS , 31 OCTOBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI